DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1-3, 9-11, 13, 15-16, 18-20 (line numbers refer to claim 1):
	In lines 12-14 they recite “the given compute node” but in line 11 it recites “any given compute node” which implies that there are multiple given compute nodes. Therefore, it is unclear which given compute node lines 12-14 are referring to. 

As per claim 10:
	In lines 3-4 they recite “to migrate the further workload instance to the given compute node” but it is unclear from where the further workload is being migrated from. 

	In line 3 it recites “the given resource” but in line 2 it recites “any given resource” which implies that there are a plurality of given resources. Therefore, it is unclear which given resource line 3 refers to. 

Claims 4-8, 12, and 14 fail to correct the deficiencies of claim 1 and therefore are rejected for the same reasons as claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 does not further limit the subject matter of claim 1 because it repeats the limitation “enabling the particular user to perform a management function.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US 6782410 B1 herein Bhagat) in view of Dalwadi et al. (Introducing sole-tenant nodes for Google Compute Engine — when sharing isn’t an option herein Dalwadi).

As per claim 1, Bhagat teaches the invention substantially as claimed including a computer program product comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising (Fig. 2, item 12; Col. 6 lines 15-18 embodiments of the invention are capable of existing in a computer-readable medium, which may include recordable media such as volatile/non-volatile memory devices): 
managing a plurality of workload instances running on a computing system that includes a plurality of compute nodes, wherein a plurality of users each own a workload instance among the plurality of workload instances (Fig. 1, 2; 201 computer system; 203, 205, management of such functionality is implemented in the illustrated embodiment in the form of an operating system extension; Col. 4 lines 27-29 application processes initiated at the user or client computers are executed on processors within server 211; Col. 4 lines 63-64 Server computer 211 includes a plurality of central processing units (CPU's) (as compute nodes); Col. 3 lines 14-15 each session includes one or more processes (as workload instance) associated (as own) with a particular user); 
identifying, for each workload instance, which user among the plurality of users owns the workload instance and which compute node among the plurality of compute nodes is running the workload instance (Fig. 2; Col. 7 lines 18-24 For example, user collection i is shown as including two user sessions identified as session i and session j. Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user. The user collection may be allocated a variable number of CPU's; Col. 8 lines 27-28 specify which of the CPU's in the computer may be assigned to the collection; Col. 7 lines 7-9  Collection i is illustrated as incorporating three user processes a, b and c, and having affinity to a first set of CPU's designated at 26; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection); and 
enabling, for any given compute node among the plurality of compute nodes, a user among the plurality of users to perform a management function on the given compute node (Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection) and all of the workloads running on the given compute node being owned by the user (Col. 7 lines 20-23 Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user; Col. 8 lines 27-28 specify which of the CPU's in the computer may be assigned to the collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection).

Bhagat fails to teach a particular user to perform a management function on the given compute node in response to all of the workloads running on the given compute node being owned by the particular user.

However, Dalwadi teaches a particular user to perform a management function on the given compute node in response to all of the workloads running on the given compute node being owned by the particular user (Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on In the figure below, in the single-tenant node, all of the VMs are owned by customer 1. Please refer to NPL attached. ).

    PNG
    media_image1.png
    314
    445
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat with the teachings of Dalwadi because Dalwadi’s teaching of sole-tenancy provides the advantage of being able to meet strict compliance and regulatory requirements, provide isolation and achieve high utilization (see Dalwadi, Paragraphs 3-5 Sole-tenant nodes enable a number of valuable use cases: Compliance and regulation - Organizations with strict compliance and regulatory requirements can use sole-tenant nodes with VM placement to facilitate physical separation of their compute resources in the cloud. Isolation and utilization - Control instance placement directly via user-defined labels…You can also create and launch different machine types, or “shapes” on your nodes, in order to achieve the highest level of utilization.).
	

As per claim 3, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches wherein enabling the user to perform a management function on the given compute node includes enabling the user to perform a management control function on the given compute node (Bhagat Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection).
Additionally, Dalwadi teaches wherein enabling the particular user to perform a management function on the given compute node includes enabling the particular owner to perform a management control function on the given compute node (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on physical hosts that may be shared by many customers. With sole-tenant nodes, you (as particular user) have the host all to yourself; Paragraph 2 lines 4-5 If you prefer more control, you can manually select the location (as management) upon which to launch your instances; Paragraph 6 lines 1-2 You can launch a VM (as management) onto a sole-tenant node).
 
As per claim 5, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches further comprising: enabling, for each workload instance, the user that owns the workload instance to manage the workload instance (Bhagat Col. 7 lines In other words, the user that owns the workload instance manages the workload instance because user selects which processes are added to the collection (or owned by the user) and the user selects which CPUs (as manage) are assigned to the processes.).

As per claim 6, Bhagat and Dalwadi teach the computer program product of claim 5. Bhagat specifically teaches wherein enabling the user that owns the workload instance to manage the workload instance includes enabling the user that owns the workload instance to access information about the operation of the workload instance (Bhagat Col. 7 lines 20-22 Processes a and b, both associated with a first user, are grouped together into session i; Col. 14 lines 55-59 receipt of user input may be made via a dialog box or window within which is displayed GUI controls to permit a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 14 lines 56-Col. 14 lines 36-41 if any errors (as information) are detected, control passes to block 170 to warn the user. For example, if a collection specifies more CPU's than are currently 

As per claim 7, Bhagat and Dalwadi teach the computer program product of claim 5. Bhagat specifically teaches wherein enabling the user that owns the workload instance to manage the workload instance includes enabling the user that owns the workload instance to control operation of the workload instance (Bhagat Col. 7 lines 20-22 Processes a and b, both associated with a first user, are grouped together into session i; Col. 14 lines 55-59 receipt of user input may be made via a dialog box or window within which is displayed GUI controls to permit a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions.; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection).

As per claim 8, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches further comprising: receiving the plurality of workload instances from the plurality of users (Bhagat Col. 14 lines 57-59 permit a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 14 lines 66-67 through Col. 15 lines 1-6 Selection of processes typically incorporates retrieving identifiers for all active processes, coupled with display of such processes to a user in such a manner that the user can indicate which active processes are to be added to the new collection. As an example, a list box GUI control may be used to display active processes, with a user having the ability to individually select or unselect displayed processes so that only selected processes are added to the collection); and
identifying, for each of the workload instances, the user from which the workload instance is received as the owner of the workload (Bhagat Fig. 2; Col. 7 lines 16-23 Within the user collection i, processes are grouped together into one or more sessions. Each session includes one or more processes associated with a particular user. For example, user collection i is shown as including two user sessions identified as session i and session j. Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user). 

As per claim 9, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches further comprising: causing a further workload instance to be run on the given compute node (Bhagat Col. 10 lines 30-34 new process can be associated with an existing user session, i.e., whether the process is created for a user for which a user session has already been created. If so, control passes to block 86 to place the process in the associated session within the user collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection).
Additionally, Dalwadi teaches preventing the particular user from managing the given compute node in response to the further workload instance running on the given compute node to not being owned by the particular user (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, In other words, the particular user is prevented from managing the compute node because normally VM instances run on physical hosts that may be shared by many customers, but in sole-tenant nodes, only a sole customer which owns the VMs on the node can manage the VMs on the node. ).

As per claim 10, Bhagat and Dalwadi teach the computer program product of claim 9. Bhagat specifically teaches wherein causing the further workload instance to be run on the given compute node includes instructing a compute node among the plurality of compute nodes to migrate the further workload instance to the given compute node (Bhagat Col. 13 lines 21-23 user sessions may be moved from heavier-utilized CPU's to lesser-utilized CPU's; Col. 10 lines 28-34 if the process is determined to be a user process, control passes to block 84 to identify whether the new process can be associated with an existing user session, i.e., whether the process is created for a user for which a user session has already been created. If so, control passes to block 86 to place the process in the associated session within the user collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection). 

As per claim 11, Bhagat and Dalwadi teach the computer program product of claim 1.  Bhagat specifically teaches further comprising: dynamically changing which of the compute nodes is running a given workload instance among the plurality of workload instances (Bhagat Col. 7 line 30 collections are dynamically allocated CPU's; Col. 7 lines 42-44 rebalancing of CPU resources may be performed in some embodiments to dynamically reallocate CPU's to processes to maximize system performance); and
dynamically determining, for any given compute node among the plurality of compute nodes, whether any given user among the plurality of users owns all of the workloads running on the given compute node (Bhagat Col. 7 lines 20-22 Processes a and b, both associated with a first user, are grouped together into session i; Col. 9 lines 57-58 dynamically allocating a process to a collection in response to a request to create a new process; Col. 3 lines 4-11 User processes, i.e., processes associated with application programs such as word processors or mail readers that have an instance dedicated to each computer system user, are organized into a user collection. Server processes, i.e., processes associated with application programs such as databases and electronic mail post offices that typically run as a single instance to support all users).

As per claim 16, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches further comprising: enabling, for any given resource of the computing system, a user among the plurality of users to perform a management control function on the given resource (Bhagat Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions) and all of the workload instances utilizing the given compute node being owned by the user (Bhagat Col. 7 lines 20-23 Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user; Col. 8 lines 27-28 specify which of the CPU's in the computer may be assigned to the collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection).
Additionally, Dalwadi teaches a particular user among the plurality of users to perform a management control function on the given resource in response to all of the workload instances utilizing the given compute node being owned by the particular user (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on physical hosts that may be shared by many customers. With sole-tenant nodes, you have the host all to yourself; Paragraph 2 lines 4-5 If you prefer more control, you can manually select the location (as management) upon which to launch your instances; Paragraph 6 lines 1-2 You can launch a VM (as management) onto a sole-tenant node).

As per claim 17, Bhagat and Dalwadi teach The computer program product of claim 16. Bhagat specifically teaches wherein the given resource is a network switch, data storage device or a network adapter (Bhagat Col. 5 lines 17-22 each CPU 12 includes one or more levels of dedicated cache memory, illustrated at 16. Each cache memory 16 may include, for example, L1, L2 and/or L3 caches, as well as separate data and instruction caches or integrated caches that store both program instructions and data).

As per claim 19, it is an apparatus claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Roche et al. (US 9774586 B1 herein Roche).

As per claim 2, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches wherein enabling the user to perform a management function on the given compute node includes enabling the particular user to access information about the operation of the compute node (Bhagat Col. 14 lines 56-Col. 14 lines 36-41 if any errors are detected, control passes to block 170 to warn the user. For example, if a collection specifies more CPU's than are currently available, it may be desirable to detect such an occurrence and warn the user that a resource conflict may occur based upon the current collection information).
Additionally, Dalwadi teaches enabling the particular user to perform a management function on the given compute node (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on physical hosts that may be shared by many customers. With sole-tenant nodes, you (as particular user) have the host all to yourself; Paragraph 2 lines 4-5 If you prefer more control, you can manually select the location (as management) upon which to launch your instances; Paragraph 6 lines 1-2 You can launch a VM (as management) onto a sole-tenant node).

 fail to teach wherein the information is not accessible to other users among the plurality of users. 

However, Roche teaches wherein the information is not accessible to other users among the plurality of users (Col. 7 lines 18-24 if the AUTH token includes a role within the requested tenant (e.g., the tenant the user is logged in to) that matches the identified role and tenant from the ACE/ACL of the email resource and/or the role's privileges include privilege to access emails. If not, the component will deny the user from accessing the email resource). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat and Dalwadi with the teachings of Roche because Roche’s teaching of allowing a user to access emails only if it has the privilege to do so and deny user access to those without privilege in order to provide security (see Roche, Col. 19 lines 44-47 in order to provide security and isolation, the control operations which may be performed by the requesting user depends on the role associated with the requesting user).

As per claim 20, it is an apparatus claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Takahashi et al. (JP 2007299427 A herein Takahashi). 
The claim mappings of Takahashi are made with the translation of JP 2007299427 A.

As per claim 4, Bhagat and Dalwadi teach the computer program product of claim 1. 

Bhagat and Dalwadi fail to teach wherein the particular user is enabled to control power to the compute node. 

However, Takahashi teaches wherein the particular user is enabled to control power to the compute node ([0026] lines 6-15 In addition, a group identifier specifying a group of blade servers for allowing power management to users corresponding to user identifiers registered in a column of user identifiers of the same row is registered in the column of the group belonging to the user. In addition, in the column of the user's authority, the user's authority corresponding to the user identifier registered in the column of the user identifier of the same row regarding the power supply control is registered. The user authority includes 2 types of general users: a general user and a manager; and a user who has an authority of a general user. It is possible to request power supply control only to a blade server in which the user identifier is described as an assignable user identifier of the allocation management table 131).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat and Dalwadi with the teachings of Takahashi because Takahashi’s teaching of allowing only certain users to control power supply provides security (see Takahashi, [0008] lines 4-10 a management server for collectively concentrating and managing power control requests from the clients is installed, and the management server performs the power supply control only when the power control request is received on the management server and authentication is performed and authentication is secure security). 	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Heracleous et al. (US 20180246837 A1 herein Heracleous).

As per claim 12, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches further comprising: enabling a user among the plurality of users to manage (Bhagat Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection) and all of the workloads running on compute nodes being owned by the user (Bhagat Col. 3 lines 14-15 each session includes one or more processes associated with a particular user; Col. 7 lines 20-23 Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user; Col. 8 lines 27-28 specify which of the CPU's in the computer may be assigned to the collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection). 
Dalwadi teaches enabling a particular user to manage in response to all of the workloads running on compute nodes being owned by the particular user (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on physical hosts that may be shared by many customers. With sole-tenant nodes, you have the host all to yourself; Paragraph 2 lines 4-5 If you prefer more control, you can manually select the location (as manage) upon which to launch your instances; Paragraph 6 lines 1-2 You can launch a VM (as manage) onto a sole-tenant node).

Bhagat and Dalwadi fail to teach enabling a particular user to manage a multi-node chassis and the workloads running on compute nodes within the multi-node chassis.

However, Heracleous teaches enabling a particular user to manage a multi-node chassis and the workloads running on compute nodes within the multi-node chassis (Fig. 1; [0003] lines 1-2 A user who manages a system of multiple information handling system chassis; [0019] lines 7-9 an information handling system may comprise a blade server having modular physical design; [0019] lines 11-12 an information handling system 102 may include a processor 103; [0023] lines 3-5 Processor 113 may include any system, device, or apparatus configured to interpret and/or execute program instructions and/or process data).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat and Dalwadi with the teachings of Heracleous because Heracleous’s teaching of multiple blade servers (nodes) in a chassis provides the advantage of more computing power in a smaller space. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Tormasov et al. (US 7941510 B1 herein Tormasov).

As per claim 13, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches compute node among the plurality of compute nodes (Bhagat Col. 4 lines 63-64 Server computer 211 includes a plurality of central processing units (CPU's)), system administrator (Bhagat Col. 13 lines 63-64 notifications may be made directly to a user or system administrator) and all of the workload instances running on the given compute node are owned by a single user (Bhagat Col. 7 lines 20-22 Processes a and b, both associated with a first user, are grouped together into session I; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection).

Bhagat and Dalwadi fail to teach enabling, for any given compute node among the plurality of compute nodes, a system administrator to manage the compute node regardless of whether all of the workload instances running on the given compute node are owned by a single user.

However, Tormasov teaches enabling, for any given compute node among the plurality of compute nodes, a system administrator to manage the compute node regardless of whether all of the workload instances running on the given compute node are owned by a single user (Col. 5 lines 41-49 Multiple physical users (both local and remote) can be administrator rights can change all VE configurations. The configuration parameters selected by a user-administrator are approved and updated (as manage) by a control center; Col. 4 lines 31-32 VE--Virtual Environment (often referred to as a Virtual Private Server), is one type of a VEE; Abstract line 4 Each VEE is a virtual server (as compute node); Since multiple physical users can be simultaneously logged into a VE that means that an administrator is able to manage regardless of whether the compute node is owned by a single user.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat and Dalwadi with the teachings of Tormasov because Tormasov’s teaching of an administrator that can change configurations regardless if there are multiple users of a virtual environment provides efficient administration (see Tormasov, Col. 19 lines 62-65 system and method described in the preferred embodiment provide for efficient centralized remote management and administration of multiple physical and virtual servers). 
	
As per claim 14, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches compute node among the plurality of compute nodes (Col. 4 lines 63-64 Server computer 211 includes a plurality of central processing units (CPU's)), system administrator (Bhagat Col. 13 lines 63-64 notifications may be made directly to a user or system administrator), and the workload instances running on the compute node not being owned by a single user (Bhagat Col. 3 lines 8-12 Server processes, i.e., processes associated all users, are organized into one or more server collections; Col. 3 lines 1-4 all of the processes in a given collection share the same processor affinity, and thus are assigned to a common set of processors available in the multi-processor computer); and
enabling, for each workload instance, the user that owns the workload instance to manage the workload instance user that owns the workload (Bhagat Col. 7 lines 20-22 Processes a and b, both associated with a first user, are grouped together into session i; Col. 14 lines 55-59 receipt of user input may be made via a dialog box or window within which is displayed GUI controls to permit a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-17 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions. When modifying process allocation, for example, the same type of list box GUI control discussed above may be used to modify the process allocation responsive to user input; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection).

Bhagat and Dalwadi fail to teach further comprising: enabling, for any of the compute nodes among the plurality of compute nodes, a system administrator to manage the compute node in response to the workload instances running on the compute node not being owned by a single user.

further comprising: enabling, for any of the compute nodes among the plurality of compute nodes, a system administrator to manage the compute node in response to the workload instances running on the compute node not being owned by a single user (Col. 5 lines 41-49 Multiple physical users (both local and remote) can be simultaneously logged into a VE. Each user normally has a set of permission to perform operations with the VE. In the proposed embodiment, VE users can change some of the configuration parameters directly based on user permissions. However, only the users with administrator rights can change all VE configurations. The configuration parameters selected by a user-administrator are approved and updated (as manage) by a control center; Col. 4 lines 31-32 VE--Virtual Environment (often referred to as a Virtual Private Server), is one type of a VEE; Abstract line 4 Each VEE is a virtual server (as compute node)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Datta (US 7426539 B2) and further in view of Elliott et al. (US 20180210727 A1 herein Elliott).

As per claim 15, Bhagat and Dalwadi teach the computer program product of claim 1.  Bhagat specifically teaches further comprising: enabling, for any given compute node among the plurality of compute nodes, user among the plurality of users to manage the given compute node (Bhagat Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of  and workloads running on the given compute node that are owned by another user (Bhagat Col. 7 lines 18-23 For example, user collection i is shown as including two user sessions identified as session i and session j. Processes a and b, both associated with a first user, are grouped together into session i. Session j includes a single process, process c, associated with a second user).

Bhagat and Dalwadi fail to teach any given user among the plurality of users to manage the given compute node in response to the given user owning one or more of the workloads running on the given compute node; and providing the given user that is enabled to manage the given compute node with notification of management actions that may impact workloads.

However, Datta teaches any given user among the plurality of users to manage the given compute node in response to the given user owning one or more of the workloads running on the given compute node and providing the given user that is enabled to manage the given compute node with notification (Col. 9 lines 45-46 In the shared object data space, each participating user has ownership of one or more application objects; Col. 6 lines 16-18 a server such as illustrated in FIG. 1 can maintain a collection of all application data objects for the shared data space; Col. 9 lines 59-62 each participating user will periodically generate an update data request message (as manage). The update data request message is sent to each remote owning user).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat and Dalwadi with the teachings of Datta because Datta’s teaching of each user with ownership of one or more application objects having the ability to send update data request messages allows for all of the users to be aware of the other users (see Datta, Col. 9 lines 55-61 Because each owning user operates in the shared object data space of the network application, each owning user is aware of the other users (who are network nodes, or clients) that are also operating in the shared object data space. In accordance with the network application, each participating user will periodically generate an update data request message.).
	
	Bhagat, Dalwadi, and Datta fail to teach providing the given user with notification of management actions that may impact workloads.

However, Elliott teaches providing the given user with notification of management actions that may impact workloads ([0087] lines 2-11 prevent the subscriber (as user) from making changes to managed components that could cause conflicts with local customizations, new packages, and upgrades to existing packages. Additionally, setup should prevent the subscriber from making changes that could break the functionality of the package, such as external integrations. In one aspect, these restrictions are enforced in each entity UI via display changes (separating local customizations and published content, disabling links and buttons, etc.) and error messages). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bhagat, Dalwadi, and Datta with the teachings of Elliott because Elliott’s teaching of providing a user interface that displays what can impact packages and error messages provides the advantage of preventing the functionality of the package from being broken (see Elliot, [0087] lines 6-7 prevent the subscriber from making changes that could break the functionality of the package).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat and Dalwadi, as applied to claim 1 above, in view of Madathilparamgil George et al. (US 20090328155 A1 herein Madathilparamgil George).

As per claim 18, Bhagat and Dalwadi teach the computer program product of claim 1. Bhagat specifically teaches a given compute node for which the user has been enabled to perform the given management control function on the given compute node (Bhagat Col. 14 lines 57-59 a user to input a collection identifier, set attributes, set usage thresholds, select CPU's, and select available processes to be added to the collection; Col. 15 lines 10-14 additional functionality is typically desirable for editing existing collection definitions, e.g., to change collection information and/or change the allocation of processes to collections, as well as for deleting existing collection definitions; Col. 14 lines 45-46 a user may be required to modify his or her input to comply with any rules established for creating a collection; Col. 3 lines 15-19 All of the processes in a given user session share the same processor affinity, and thus are assigned to a common subset of processors within the set of processors assigned to the user collection).
Dalwadi teaches a given compute node for which the particular user has been enabled to perform the given management control function on the given compute node (Dalwadi Paragraph 1 lines 2-4 Sole-tenant nodes are physical Compute Engine servers designed for your dedicated use. Normally, VM instances run on physical hosts that may be shared by many customers. With sole-tenant nodes, you (as particular user) have the host all to yourself; Paragraph 2 lines 4-5 If you prefer more control, you can manually select the location (as management) upon which to launch your instances; Paragraph 6 lines 1-2 You can launch a VM (as management) onto a sole-tenant node).

Bhagat and Dalwadi fail to teach further comprising; enabling a particular user among the plurality of users to delegate a privilege to perform a given management control function on a given compute node.

However, Madathilparamgil George teaches further comprising; enabling a particular user among the plurality of users to delegate a privilege to perform a given management control function on a given compute node ([0053] lines 1-2 A privileged user to assign privileges for users or user groups; [0102] lines 3-4 execute a privileged instruction/function; [0011] lines 1-3 a computer 01001 with multiple users and multiple Application Security Environments each containing multiple processes; [0029] lines 7-9 Privileged instructions include instructions to do an input/output operation to a device attached to a computer; [0021] lines 1-2 Assign privileges to users and user groups including access to Regions of mass-memories). 


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195